The Attorney              General           of Texas
                                         F+elmmy 2, 1978

JOHN L. HILL
Attorney General


                   Honorable Henry Wade                      Opinion No. Ii- 12.23
                   District Attorney
                   Dallas County                             Re: Whether a county may contract
                   Sixth Floor, Records Building             with a private organization       for the
                   Dallas, Texas 75202                       operation of a rape crisis center.

                   Dear Mr. Wade:

                          You have asked if Dallas County may contribute to cc contract with a
                   private charitable organizntion for ths operation of a rape crisis center.

                          A county may not make gifts to private organizations        or individuals,
                   Attorney General Opinion H-520 (1975), although under appropriate circum-
  kw”.sunm
723      010       stances it is empowered to enter into contracts for the performance of
HumIon.
     7x.77w2       services.    Attorney General opinion H-127 (1973). The validity of any
71-1               contract would depend on its terms, but as a general proposition it is true
                   that a county may contract with a private person to perform services which
                   the county is authorized to perform itself. Attorney Qeneral Opinion H-127
                   (1973). As you have indicated in your brief, the issue in this inquiry is whether
                   a county has authority to perform the services offered by a rape crisis center.

                           You have provided us with a grant request filed with the Texas Criminal
                   Justice Council which outlines the activities of the Rape Crisis Center.       It
                   indicates that the Center is &signed to encourage reporting and prosecution
                   of acts of rape. ‘the program will include educational activities designed to
                   reduce the incidence of rape and other sexual assaults.           A program of
                   counseling of victims and referrals for medical and mental health care will
                   alsc be provided. You have furnished ~18with a letter signed by four members
                   of the Dallas County Commissioners          Court which concludes that the
                   activities   of the Center are within the traditional     law enforcement   and
                   prosecutorial functions of the County.

                          The Texas Supreme Court has stated that a principal function of
                   counties is the administration of justice. ,Rexar County v. Linden, 220 SW.
                   761, 763 (Tex. 1920). See Rodzers v. Cour 1ty of Taylor 366 m . i3 794, 797
                   (Tex. Civ. ADD. - Ear&iidiss,.              n.r.e.  old&r that a countv mav
                   pay for a tr&icript   of grand j&y proceedings m light OF the benefits-which
                   flow to the public from good law enforcement).




                                                   p. 4590
     Honorable Henry Wade      -   Page 2 (H-2.223)



             However, as you correctly point out in your brief, the law enforcement
     activities of the county are vested in officials and organizstions such as the grand
     jury, sheriff, dtstrict attorney, and criminal courts rather than in the commis-
     sioners court. While the commissioners court may not have independent authority
     to enter into a contract for cperation of a rape crisii center, it does have authority
     to provide funding for contractual    or independent activities by county officials,
     such as the sheriff or criminal district attorney, who do have law enforcement
     duties. V.T.C.S. arts. 3912k and 3899.

            Accordingly, we agree with your conclusion that the commissioners court
     does not have unlimited law enforcement authority and may not on that basis
     independently    fund a rape crisis center; however, we believe that the commis-
     sioners court may authorize funding for contracts between a rape crisis center and
     county agencies or officials which do have specific law enforcement duties.

            Thus, it is our opinion that, with the cooperation of the sheriff or criminal
     district attorney, a county may expend funds for law enforcement activities such as
     those proposed by the Rape Crisii Center;       Since the county may perform the
     services itself, it may contract to have them done. No specific contract has been
     presented to ‘us and we express no view on the validity of the details of any
     particular contract which mtght be proposed.

                                         SUMMARY

                 With the cooperation     of the sheriff or criminal district
                 attorney,   the Dallas County Commissioners        Court may
                 provide funds for a contract with a rape crisis center for the
                 performance of services which the county itself might have
                 performed and which are designed to encourage enforcement
                 of criminal laws involving sexual assault.




r~   APPROVBD:




                                                p. 4591
’   -        .-*       .
        .
        .          l




            Honorable Henry Wade   -   Page 3   (H-1123)




            Opiiion Committee




                                                     p. 4592